UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of Earliest Event Reported): December 9, 2008 Strategic Diagnostics Inc. (Exact name of registrant as specified in its charter) Delaware 000-68440 56-1581761 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 111 Pencader Drive Newark, DE 19702 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (302) 456-6789 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On December 9, 2008, Strategic Diagnostics Inc. (the “Registrant”) announced that Stanley Fronczkowski, the Chief Financial Officer of the Registrant, will be separating from the Company, effective April 3, 2009 (the “Separation Date”), to pursue other interests.In connection with Mr. Fronczkowski’s separation, the Registrant and Mr. Fronczkowski have entered into a Separation Agreement and General Release (the “Separation Agreement”) dated as of December 9, 2008.A copy of the Separation Agreement is attached hereto as Exhibit 99.1.The description in this Item 5.02 is only a summary of the terms of the Separation Agreement, the entirety of which is incorporated herein by reference. The Separation Agreement provides for the continued payment to Mr. Fronczkowski through the Separation Date of his current salary and benefits, and for him to be eligible to receive a bonus in accordance with the general practices of the Company.In addition, he will receive $102,500, minus all required tax withholdings, representing six (6) months salary, payable in cash in accordance with the Company’s regular payroll practices, commencing within thirty (30) days following the Separation Date. Mr.
